DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17, 28, 55-56 are objected to because of the following informalities:
Regarding claim 1:
the limitation “the third end and the fourth end” should be “a third end and a fourth end” to correct antecedent issues.
Regarding claim 7:
the limitation “the set of fastening member” has no proper antecedent; therefor, claim 7 is interpreted as being dependent upon claim 2.
Regarding claim 8: 
the limitation “the set of fastening member” has no proper antecedent; therefore, claim 8 is interpreted as being dependent upon claim 2.
Regarding claim 9: 
the limitation “comprises a second set of fastening members” is improper since there is no first set of fastening members; therefore, claim 9 is interpreted as being dependent upon claim 2.
Regarding claim 55:

The limitation “coupling elements to configured to extend” should be “coupling elements 
	Regarding claim 56, the limitation:
The limitation “coupling elements to configured to extend” should be “coupling elements 
“a flexible elongated member defining an extension cable” is previously mentioned in claim 55 and therefore should be “the flexible elongated member defining 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Patent No. US 7,904,077) in view of Elmouchi (Patent No. US 5,603,621).
As to claim 1, Chen discloses a system
a flexible elongated member 11 comprising a plurality of electrical conductors 112 surrounded by a non-conductive encapsulation (fig. 2), wherein each of the plurality of electrical 
a receptacle plug carrier 12 having a housing 2 and a standardized electrical receptacle 4 (fig. 2) configured to receive an electrical plug, the housing having a longitudinal axis that extends over a portion of the flexible elongated member (figs. 1-2, 4-7), the receptacle plug carrier being configured to slidably move between the third end and the fourth end of the of the flexible elongated member (fig. 1; col. 1 lines 21-31).
However, Chen does not disclose that the elongated member is flexible.  
Elmouchi (Patent No. US 5,603,621) discloses an elongated member that is flexible (col. 3 lines 29-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elongated member of Chen be flexible as similarly taught by Elmouchi in order to easily route the elongated member.
As to claim 17, Chen discloses a second receptacle plug carrier having a housing and a standardized electrical receptacle configured to receive an electrical plug, the housing having a longitudinal axis that extends over a portion of the flexible elongated member, the second receptacle plug carrier being configured to slidably move between the third end and the fourth end of the of the flexible elongated member (fig. 1 shows a first and second receptacle plug carrier).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Patent No. US 7,904,077) and Elmouchi (Patent No. US 5,603,621) in view of Long et al. (Patent No. US 8,430,679).
As to claim 5, Chen does not disclose that the housing of the receptacle plug carrier comprises a region having indentations or protrusions configured to be grasp by a hand.  
Long discloses a receptacle plug housing having protrusions 323 (fig. 2).
Chen shows a plurality of protrusions on the wall 422 (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing of the receptacle plug carrier comprise a region having indentations or protrusions configured to be grasp by a hand as similarly taught by Long in order to assist the operator with moving the carrier.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Patent No. US 7,904,077) and Elmouchi (Patent No. US 5,603,621) in view of Liao et al. (Pub. No. US 2004/0181325).
As to claim 28, Chen does not disclose a limit switch located within, or near, the first connector, wherein the limit switch is coupled to the plurality of electrical conductors and is configured to interrupt electrical conduction when current flow across one or more electrical conductor of the plurality of conductors exceeds a pre-defined current limit.
Liao discloses an extension cord with an overcurrent switch 14 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system of Chen have a limit switch coupled to the plurality of electrical conductors as similarly taught by Liao in order to protect against overcurrent.

Allowable Subject Matter
Claims 55-56 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 55, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a cable member; and one or more movable-plug connectors including a first movable-plug connector that slidably couples to the cable member, wherein the first movable-plug connector comprises: a housing; one or more standardized electrical receptacles defined by the housing; and the two or more electrically-conductive coupling elements configured to extend and to retract from a recess portion of the housing, wherein each of the two or more electrically-conductive coupling elements to configured to extend from the recess portion of the housing across, at least, a non-conductive retaining element of a flexible elongated member defining an extension cable, to contact and establish electrical contact with a corresponding conductor defined within the extension cable.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Claims 2-4, 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses   a set of fastening configured as a strip that extends between a third end and a fourth end over a portion of the flexible elongated member, wherein each fastening member of the set of fastening members is transitionable from a fastened state to an unfastened state and from the unfastened state to the fastened state, and wherein the receptacle plug carrier comprises a first fastening element and a second fastening element disposed in the housing, wherein each of the first fastening element and the second fastening element is coupled to a portion of the set of fastening members at a first position and a secondApplication No. 16/533,478 FiledAugust 6, 2019Page5 of 9position having a length there between, wherein the length between the first position and second position defines a region in the flexible elongated member at which conductors of the flexible elongated member are accessible to conductors of the standardized electrical receptacle.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the receptacle plug carrier is fixed to the flexible elongated member so as to move only between the third end and the fourth end, and wherein the receptacle plug carrier is not removable from the flexible elongated member.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the receptacle plug carrier comprises a pierceable element configured to be inserted through the non-conductive encapsulation to make electrical contact with the plurality of electrical conductors.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (Pub. No. US 2019/0237922) discloses an outlet strip having one or more slidable sockets.
Jong (Pub. No. US 2005/0215093) discloses an electrical track with plastic flaps capable of accommodating removable sockets.
Destro (Patent No. US 9,608,392) discloses a energized rail with movable sockets.
Ohanesian (Patent No. US 7,661,966) discloses a flexible electrical track with slidable sockets.
Kelley (Patent No. US 2,402,105) discloses a movable electrical receptacle with a zipper fastening member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847